                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7       TEVRA BRANDS LLC,                                  Case No. 19-cv-04312-BLF
                                   8                      Plaintiff,
                                                                                              ORDER GRANTING PLAINTIFF’S
                                   9               v.                                         MOTION FOR LEAVE TO AMEND
                                                                                              AND TERMINATING BAYER
                                  10       BAYER HEALTHCARE LLC, et al.,                      HEALTHCARE LLC’S MOTION TO
                                                                                              DISMISS THE COMPLAINT
                                  11                      Defendants.
                                                                                              [ECF 25, 79]
                                  12
Northern District of California
 United States District Court




                                  13             On July 26, 2019, Plaintiff Tevra Brands LLC (“Tevra”) sued Defendants Bayer HealthCare
                                  14   LLC (“Bayer HealthCare”), Bayer Animal Health GmbH (“Bayer Animal”), and Bayer AG, alleging
                                  15   various violations of the Clayton Antitrust Act and the Sherman Antitrust Act. ECF 1. The suit
                                  16   concerns topical flea and tick treatments containing the active ingredient Imidacloprid. Id. ¶¶ 1,15.
                                  17   The Complaint claimed, inter alia, that Defendants have (1) forced retailers and distributors to agree
                                  18   not to carry generic Imidacloprid topicals in competition with Defendants’ name brand products, id.
                                  19   ¶ 3, and (2) illegally tied the purchase of their topical treatments with their patented flea collar, id.
                                  20   ¶¶ 4-5.

                                  21             On September 27, 2019, Bayer HealthCare1 moved to dismiss the Complaint pursuant to

                                  22   Federal Rule of Civil Procedure 12(b)(6). ECF 25 (“MTD”). The motion was for set for hearing

                                  23   on February 27, 2020. Id. In connection with that motion, on November 14, 2019, Bayer

                                  24   HealthCare filed a request for judicial notice asking the Court to consider various contracts between

                                  25   Bayer HealthCare and its dealers. ECF 43. Bayer HealthCare argued that these contracts were

                                  26
                                  27   1
                                        The motion was brought only by Bayer HealthCare, as the other two Bayer entities had not been
                                  28   served at the time of filing. See ECF 25 at 1. As of February 10, 2020, Plaintiff was still in the
                                       process of serving Bayer Animal and Bayer AG in Germany. See ECF 79 ¶ 2.
                                   1   “incorporated by reference” in the Complaint, id. at 1, though it is undisputed that Plaintiff did not

                                   2   have access to these agreements when it drafted the Complaint, see ECF 39; ECF 79 (“Mot. for

                                   3   Leave”) ¶ 2.

                                   4          Then, on February 10, 2020, Plaintiff filed a Motion for Leave to File a First Amended

                                   5   Complaint (“FAC”). ECF 79. According to Plaintiff, the primary purpose of amendment is “to

                                   6   address the agreements with retailers and distributors that Bayer HealthCare LLC first produced on

                                   7   November 14, 2019.” Mot. for Leave at 2-3. In the interest of judicial economy and to avoid

                                   8   unnecessary travel costs for the parties’ counsel, the Court continued the hearing for Bayer

                                   9   HealthCare’s motion to dismiss to March 26, 2020, by which time Plaintiff’s Motion for Leave

                                  10   would be fully briefed. See ECF 83. The Motion for Leave—which Bayer HealthCare has

                                  11   opposed—is now ripe for the Court’s decision. Having reviewed the parties’ submissions, the Court

                                  12   finds that the motion is suitable for decision without oral argument and GRANTS it.
Northern District of California
 United States District Court




                                  13          Pursuant to Federal Rule of Civil Procedure Rule 15(a), leave to amend “shall be freely given

                                  14   when justice so requires.” See also Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc).

                                  15   The Ninth Circuit has repeatedly instructed district courts to grant leave to amend unless one or

                                  16   more of the following factors is present: (1) undue delay, (2) bad faith or dilatory motive, (3)

                                  17   repeated failure to cure deficiencies by amendment, (4) undue prejudice to the opposing party, and

                                  18   (5) futility of amendment. See Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th

                                  19   Cir. 2003) (citing Foman v. Davis, 371 U.S. 178, 182 (1962)). As explained below, the Court finds

                                  20   that none of these factors justifies denial of leave to amend here.

                                  21          To begin with, it is perfectly reasonable for Plaintiff to amend its complaint to account for

                                  22   the dealer agreements. The parties clearly agree that the agreements are relevant to Plaintiff’s

                                  23   claims, as Bayer HealthCare sought judicial notice of them. However, Bayer HealthCare contends

                                  24   that Plaintiff unduly delayed in amending its complaint, as Plaintiff came into possession of the

                                  25   dealer agreements in November 2019. See ECF 86 (“Opp.”) at 1-2. There are at least two problems

                                  26   with this objection. First, even if the Court agreed that a delay of three months was “undue,” the

                                  27   Ninth Circuit has made clear that “delay alone is not sufficient to justify the denial of . . . leave to

                                  28   amend.” DCD Programs, Ltd. v. Leighton, 833 F.2d 183, 187 (9th Cir. 1987). Second, and more
                                                                                          2
                                   1   importantly, Plaintiff filed its Motion for Leave by the deadline to amend pleadings or add parties

                                   2   in the parties’ stipulated case schedule. See ECF 72 (setting deadline as February 10, 2020). The

                                   3   Court is therefore not persuaded that Plaintiff’s filing “threatens the overall schedule for this case,”

                                   4   Opp. at 1.

                                   5          Second, Bayer HealthCare argues that amendment would prejudice it because it “will have

                                   6   spent significant time in briefing, preparing and arguing a motion to dismiss that will be mooted.”

                                   7   Opp. at 2. Although the Court is sympathetic to Bayer HealthCare’s frustration, this is not a

                                   8   sufficiently serious showing of prejudice to rebut the presumption in favor of leave to amend. As

                                   9   Plaintiff points out, the litigation is still at an early stage: Fact discovery remains open and, again,

                                  10   Plaintiff met the parties’ agreed-upon deadline to amend its pleading. Bayer HealthCare has not

                                  11   articulated any prejudice to its ability to defend this suit. To the extent Bayer HealthCare believes

                                  12   the FAC has failed to cure the flaws in the original Complaint, it is certainly free to renew those
Northern District of California
 United States District Court




                                  13   arguments. Ultimately, considering the apparent importance of the dealer agreements to this suit,

                                  14   the Court believes efficiency will be served by permitting Plaintiff to clarify its theories in light of

                                  15   those agreements.

                                  16          Finally, Bayer HealthCare contends that amendment would be futile because the FAC

                                  17   remains deficient for the reasons articulated in its pending Motion to Dismiss the Complaint. Opp.

                                  18   at 2. Amendment is futile only if “the pleading could not possibly be cured by the allegation of

                                  19   other facts.” Lopez, 203 F.3d at 1127. Even if Plaintiff’s claims are deficient in the ways urged by

                                  20   Bayer HealthCare, the Court is not prepared to say that amendment would be futile.

                                  21          Accordingly, the Court GRANTS Plaintiff’s Motion for Leave to File a First Amended

                                  22   Complaint, ECF 79. Plaintiff shall file the FAC no later than March 20, 2020. As the operative

                                  23   complaint is now the First Amended Complaint, Bayer Healthcare’s Motion to Dismiss the

                                  24   Complaint, ECF 25, is hereby TERMINATED as moot.

                                  25          IT IS SO ORDERED.

                                  26   Dated: March 16, 2020

                                  27                                                     ______________________________________
                                                                                         BETH LABSON FREEMAN
                                  28                                                     United States District Judge
                                                                                          3
